(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, se ha presentado una moción pidiendo la desesti-mación del recurso y todo lo que en ella se alega es “Que la apela-ción entablada en este caso por la tercerista-apelante es completa-mente frívola e injustificada, habiéndose interpuesto únicamente con el propósito de burlar la administración de la justicia”;
Por cuanto, en el día señalado para la vista la parte apelada se limitó a someter su moción sin argumento alguno explicativo de la misma; y
Por cuanto, están ya radicados la transcripción de los autos y el alegato de la parte apelante que tiene cinco errores señalados y discutidos en diez y nueve páginas:
Por tanto, basándose la petición de desestimación en una mera conclusión de la parte apelada, no ha lugar a considerarla y en su consecuencia se desestima.